DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed March 1, 2022.
Claims 1, 5-8, 11, and 15-20 have been amended.  Claims 3, 4, 13, and 14 have been cancelled.  Claims 1, 5-11 and 15-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.

Applicant argues Kim does not disclose generating a rule based on comparison of both the quantity of execution times with a predetermined threshold and a difference in time an action is executed to ensure that the different is not greater than a preset duration.  Examiner disagrees.  Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0104] of Kim discloses when there is a grouped user operation or a group state having a repeated pattern, the gateway device may determine the corresponding user operation or state as a common user operation and a common state in operation 1130. The repeated pattern may be defined as the predetermined number of repetitions (for example, five times).  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner.  As understood by the examiner, identifying a repeated pattern is based on a number of repetitions (comparison to a quantity threshold) and being within the recording period (ensuring the action is not greater than a preset duration).  

Applicant argues Kim does not disclose using a statistical result to select a second service.  Examiner disagrees.  Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0104] of Kim discloses when there is a grouped user operation or a group state having a repeated pattern, the gateway device may determine the corresponding user operation or state as a common user operation and a common state in operation 1130. The repeated pattern may be defined as the predetermined number of repetitions (for example, five times).  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner.  As understood by the examiner, the two services (turning on the TV and the air conditioner) are identified and recorded according to meeting the repeated pattern criteria.

Applicant argues Kim does not also consider the identity of a user.  Examiner disagrees.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed.  Accordingly, Kim discloses embodiments where the pattern includes identifying the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0066158 to Kim et al. (hereinafter “Kim”) and further in view of US Pub. No. 2015/0268648 to Zhang et al (hereinafter “Zhang”).

As to Claim 1, Kim discloses a device service control method, comprising: 
obtaining, by a cloud server, historical device service information of a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner);
determining, by the cloud server, a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or before the time point and end at the time point when the first device group detects the user operation or state or after the time point);  
generating, by the cloud server, a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sorting device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
obtaining, by the cloud server, scenario information of the scenario based on the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
sending, by the cloud server, at least one service command in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition, so that the plurality of smart home devices execute a service according to the at least one service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner)
wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed), and 
wherein the generating, by the cloud server, the scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period comprises: 
collecting, by the cloud server, statistics on the historical device service information to obtain a quantity of service execution times and a service execution moment of each service during the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
determining, by the cloud server based on the identity of the first user, device service information of a first target service in the historical device service information sent in the recording period, wherein the first target service is a service executed by the first user in the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); 
selecting, by the cloud server, device service information of a second target service from the historical device service information based on a statistical result, wherein the second target service is a service of a smart home device where a quantity of service execution times of the service is not less than a preset quantity of times, and a difference between a service execution moment of the service and a preset service execution moment is not greater than a preset duration in a statistical period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0104] of Kim discloses when there is a grouped user operation or a group state having a repeated pattern, the gateway device may determine the corresponding user operation or state as a common user operation and a common state in operation 1130. The repeated pattern may be defined as the predetermined number of repetitions (for example, five times).  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner), and 
generating, by the cloud server, the scenario service file based on the device service information of the first target service and the device service information of the second target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).
	Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the recording system as disclosed by Kim, with manually stopping recording as disclosed by Zhang.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Kim and Zhang are directed toward recording systems and as such it would be obvious to use the techniques of one in the other.  Additionally, Zhang discloses manual and automatic ending of recording as known alternatives of each other.

As to Claim 5, Kim discloses the method according to claim 1, wherein 
the generating, by the cloud server, the scenario service file based on the device service information of the second target service comprises: 
determining, by the cloud server, device service information of a third target service in the device service information of the second target service based on the identity of the first user, wherein the third target service is a function that is in the second target service and is executed by the first user (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
generating, by the cloud server, the scenario service file based on the device service information of the third target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed).

As to Claim 6, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, the scenario information of the scenario comprises: 
obtaining, by the cloud server, a command sent by a terminal (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the command sent by the terminal is a command used to execute the scenario service file (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure).

As to Claim 7, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, scenario information of the scenario comprises: 
obtaining, by the cloud server, a scenario moment of the scenario (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the cloud server detects that the scenario moment is a preset scenario moment (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 8, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, scenario information of the scenario comprises: 
obtaining, by the cloud server, a service attribute value sent a particular smart home device (Paragraph [0040] of Kim discloses the condition may indicate external environment information measured by a sensor of the smart home system or a state or a state change of a device or devices included in the smart home system); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the cloud server detects that the service attribute value is in a preset attribute value range (Paragraph [0038] of Kim discloses if the temperature is 30 degrees Celsius or higher in a place where Jane is located, then the air conditioner is turned on).

As to Claim 9, Kim discloses the method according to claim 1, wherein after the generating, by the cloud server, the scenario service file based on the historical device service information, the method further comprises: 
adding, by the cloud server, device service information to the scenario service file according to an add command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
deleting, by the cloud server, device service information from the scenario service file according to a delete command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); or 
modifying, by the cloud server, device service information in the scenario service file according to a modify command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 10, Kim discloses the method according to claim 1, wherein after the generating, by the cloud server, the scenario service file based on the historical device service information, the method further comprises: 
sending, by the cloud server, the scenario service file to the terminal, wherein the scenario service file is displayed on a scenario page of the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
receiving, by the cloud server, a select command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
determining, by the cloud server, device service information of a fourth target service in the scenario service file according to the select command (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); and 
obtaining, by the cloud server, associated service information corresponding to the fourth target service, and sending the associated service information to the terminal, wherein the associated service information is displayed on a scenario interface of the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 11, Kim discloses a cloud server, comprising a processor and a memory; wherein the memory is configured to store computer executable instructions, and the processor is configured to execute the computer executable instructions that cause the processor to: 
obtain historical device service information from a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
determine a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or before the time point and end at the time point when the first device group detects the user operation or state or after the time point);
generate a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sort device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
obtain scenario information of the scenario based on the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
send at least one service command in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition, so that the plurality of smart home devices execute a service according to the at least one service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner)
wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed), and 
wherein the generating, by the cloud server, the scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period comprises: 
collecting, by the cloud server, statistics on the historical device service information to obtain a quantity of service execution times and a service execution moment of each service during the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
determining, by the cloud server based on the identity of the first user, device service information of a first target service in the historical device service information sent in the recording period, wherein the first target service is a service executed by the first user in the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); 
selecting, by the cloud server, device service information of a second target service from the historical device service information based on a statistical result, wherein the second target service is a service of a smart home device where a quantity of service execution times of the service is not less than a preset quantity of times, and a difference between a service execution moment of the service and a preset service execution moment is not greater than a preset duration in a statistical period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0104] of Kim discloses when there is a grouped user operation or a group state having a repeated pattern, the gateway device may determine the corresponding user operation or state as a common user operation and a common state in operation 1130. The repeated pattern may be defined as the predetermined number of repetitions (for example, five times).  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner), and 
generating, by the cloud server, the scenario service file based on the device service information of the first target service and the device service information of the second target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).
Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 15, Kim discloses the cloud server according to claim 11, 
the processor is configured to determine device service information of a third target service in the device service information of the second target service based on the identity of the first user, wherein the third target service is a function that is in the second target service and is executed by the first user (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed).

As to Claim 16, Kim discloses the cloud server according to claim 11, wherein the processor is configured to: obtain a command sent by a terminal (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure); and 
determine that the scenario information satisfies the preset condition when the command sent by the terminal is a command used to execute the scenario service file (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure).

As to Claim 17, Kim discloses the cloud server according to claim 11, wherein the processor is configured to 
obtain a scenario moment of the scenario (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
determine that the scenario information satisfies the preset condition when the processing module detects that the scenario moment is a preset scenario moment (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 18, Kim discloses the cloud server according to claim 11, wherein the processor is configured to 
obtain a service attribute value sent by a particular smart home device (Paragraph [0040] of Kim discloses the condition may indicate external environment information measured by a sensor of the smart home system or a state or a state change of a device or devices included in the smart home system); and 
determine that the scenario information satisfies the preset condition when the processing module detects that the service attribute value is in a preset attribute value range (Paragraph [0038] of Kim discloses if the temperature is 30 degrees Celsius or higher in a place where Jane is located, then the air conditioner is turned on).

As to Claim 19, Kim discloses the cloud server according to claim 11, wherein the processor is further configured to: 
after the processing module generates the scenario service file based on the historical device service information, add device service information to the scenario service file according to an add command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); delete device service information from the scenario service file according to a delete command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); or modify device service information in the scenario service file according to a modify command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 20, Kim discloses a smart home system, comprising: a cloud server and a plurality of smart home devices, wherein the cloud server is configured to obtain historical device service information from a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner);
determine a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or before the time point and end at the time point when the first device group detects the user operation or state or after the time point);
generate a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sort device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
obtain scenario information of the scenario (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
send the service commands in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
each smart home device is configured to send corresponding device service information to the cloud server, receive at least one service command that is in the scenario service file and that is sent by the cloud server, and execute a service according to the at least one service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner)
wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed), and 
wherein the generating, by the cloud server, the scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period comprises: 
collecting, by the cloud server, statistics on the historical device service information to obtain a quantity of service execution times and a service execution moment of each service during the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
determining, by the cloud server based on the identity of the first user, device service information of a first target service in the historical device service information sent in the recording period, wherein the first target service is a service executed by the first user in the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); 
selecting, by the cloud server, device service information of a second target service from the historical device service information based on a statistical result, wherein the second target service is a service of a smart home device where a quantity of service execution times of the service is not less than a preset quantity of times, and a difference between a service execution moment of the service and a preset service execution moment is not greater than a preset duration in a statistical period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0104] of Kim discloses when there is a grouped user operation or a group state having a repeated pattern, the gateway device may determine the corresponding user operation or state as a common user operation and a common state in operation 1130. The repeated pattern may be defined as the predetermined number of repetitions (for example, five times).  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner), and 
generating, by the cloud server, the scenario service file based on the device service information of the first target service and the device service information of the second target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).
Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448